Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION
Status of Application, Amendments, and/or Claims
2.	The response filed 28 June 2022 has been received and entered in full.  Claims 90-109 are pending and the subject of this Office Action.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 28 June 2022 has been considered by the examiner.

Terminal Disclaimer
4.	The terminal disclaimer filed on 28 June 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,730,940 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawn Objections and/or Rejections
5.	The rejection of claims 105-109 on the ground of nonstatutory double patenting, as set forth at pp. 2-4 of the previous Office action (mailed 29 March 2022) is withdrawn in view of Applicant’s submission of a terminal disclaimer (filed 28 June 2022).


Summary

6.	Claims 90-109 are allowed.


Advisory Information
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon M. Lockard whose telephone number is (571) 272-2717.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on (571) 272-0911.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L/Examiner, Art Unit 1647
July 14, 2022
                                                                                                                                                                                                        
                                                                                                                                                                                                        
     /Christine J Saoud/     Primary Examiner, Art Unit 1647